DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).

Response and Claim Status
The instant Office action is responsive to the response received November 26, 2021 (the “Response”).
In response to the Response, the previous (1) objection to the Specification under 37 C.F.R. § 1.72(a); and (2) rejection of claims 1–4, 8–13, 17, and 18 under 35 U.S.C. § 103 
are WITHDRAWN.
Claims 1–3, 7–12, and 16–18 are currently pending.  

Drawings
Response
In the previous Office action, objections to the drawings were made under 37 C.F.R. § 1.84(c),(t) equivalent to the objections made below.  See Office action 3–4, mailed Sept. 20, 2021.  “Applicant[s] request[[s]] further guidance from the Examiner as to how to remedy the objection to the drawings.”  Response 8.
The Examiner recommends either 
(1)(a) removing the numbering of sheets of drawings and (b) the identifying indicia; or 
(2)(a) placing the numbering of sheets of drawings in the middle of the top of the sheet, but not in the margin, and (b) placing the identifying indicia on the front of each sheet within the top margin.


37 C.F.R. § 1.84(t) recites “These [numbering of sheets of drawings], if present, must be placed in the middle of the top of the sheet, but not in the margin. . . . The drawing sheet numbering must be clear and larger than the numbers used as reference characters to avoid confusion.”  See MPEP 608.02.  The drawings are objected to under 37 C.F.R. § 1.84(t) for failing to include the numbering of sheets of drawings—if present—(1) in the middle of the top of the sheet, but not in the margin and (2) larger than the numbers used as reference characters to avoid confusion.
37 C.F.R. § 1.84(c) recites “Identifying indicia should be provided, and if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet within the top margin.”  See MPEP 608.02.  The drawings are objected to under 37 C.F.R. § 1.84(t) for failing to placing the identifying indicia—if provided—on the front of each sheet within the top margin.  See 37 C.F.R. § 1.84(g) for the top margin location.
Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Applicants are advised to employ the services of a competent patent draftsperson outside the Office, as the USPTO does not prepare new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure 

Claim Rejections – 35 U.S.C. § 101
The following is a quotation of 35 U.S.C. § 101: “Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.”
Claims 1–3, 7–12, and 16–18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Response to Arguments
	Applicants assert “[t]he present application improves network performance by addressing network outages in a distributed network and system through handling network disputes and automatically assigning tickets to appropriate teams for outages that are the result of human error.”  Response 8.  Applicants argue “the present claims do not preempt generic enhancement of data in a similar system.”  Id.
	The Examiner is unpersuaded of error.  Applicants’ preemption argument is unpersuasive because it does not alter the Examiner’s § 101 analysis.  Preemption Alice Corp. v. CLS Bank International, 134 S. Ct. 2347 (2014).  Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015).  “While preemption may signal patent ineligible matter, the absence of complete preemption does not demonstrate patent eligibility.”  Id.
Applicants argue “the present claims . . . provide for a technological solution to a technological problem, namely the resolution of tickets relating to network outages caused by human error, specific to computer networks.”  Id.
	The Examiner is unpersuaded of error.  In DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245 (Fed. Cir. 2014), the Federal Circuit held eligible claims addressing the problem of retaining website visitors who, if adhering to the well-understood, routine, and conventional functioning of Internet hyperlink protocol, would be transported instantly away from a host’s website after clicking on an advertisement and activating a hyperlink.  DDR Holdings, 773 F.3d at 1257.  In reaching this determination, the court noted that the claims “specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.”  Id. at 1258.  The court held that claims were eligible because they recited a solution “necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks.”  Id. at 1257.
	Contrary to Applicants’ argument, the Examiner finds the claims do not attempt to solve a challenge particular to the Internet as do the claims in DDR Holdings.   Thus, to the extent that the disputed limitation improves network performance as argued by Applicants, see Response 8, the Examiner is not 
Moreover, the Examiner finds the only portion of the claimed method that could be considered “technological” is the use of generic computer hardware, i.e., at least one computing unit, which is not enough to confer subject matter eligibility.  See Alice, 134 S. Ct. at 2358 (“[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement] ‘ an abstract idea ‘on ... a computer,’ that addition cannot impart patent eligibility.”).  Thus, the Examiner is not persuaded that the improvement is to any technology, but rather an improvement to certain methods of organizing human activities and processes as discussed below.  

The Rejection
Alice/Mayo Step One, Prong One
	In January 2019, the USPTO published revised guidance on the application of § 101.  See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“Guidance”) (available at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf).  Under the Guidance, the Examiner first looks to whether the claims recite: any judicial exceptions, including certain groupings of abstract ideas (i.e., (1) mathematical concepts, (2) certain methods of organizing human activities such as a fundamental economic practice, or (3) mental processes).  See id. at 56.
Claims 1–3 and 7–9
	Claim 1 recites “[a] method for investigating a network outage of one or more telecommunication clients comprising” the following steps: (A) “receiving a ticket for the network outage, the ticket specifying a responsible team and an estimated outage reason for the network outage, the estimated outage reason indicating a human error by the responsible team;” (B) “providing a notification of 
Steps (A)-(E), under their broadest reasonable interpretation, recite determining network outage accountability.  These steps recite certain methods of organizing human activities and processes that would occur normally in a human’s mind when determining network outage accountability.
For example, step (A) reciting “receiving a ticket for the network outage, the ticket specifying a responsible team and an estimated outage reason for the network outage, the estimated outage reason indicating a human error by the responsible team” involves at least personal interactions, including following rules or instructions, at least to the extent that a person could receive the ticket by merely reading pertinent records or other associated information, or alternatively receive the ticket via face-to-face or written communication with another person with such knowledge.  Cf. Content Extraction & Transmission LLC v. Wells Fargo, 776 F.3d 1343, 1345–49 (Fed. Cir. 2014) (holding ineligible claims reciting (1) receiving output representing diverse types of hard copy documents from an automated digitizing unit, and (2) storing information from those documents into memory); see also CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011) (noting that limitation reciting obtaining information about 
Step (B) reciting “providing a notification of the ticket to the responsible team . . . , the notification prompting an action by the responsible team, the action specifying whether the responsible team made the human error” involves at least personal interactions, including following rules or instructions, at least to the extent that the person whom received the ticket can provide a notification of the ticket to a responsible team by merely sending pertinent records or other associated information, or alternatively send the notification via face-to-face or written communication with another person needing such knowledge.  Cf. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367–70 (Fed. Cir. 2015) (noting that tailoring and providing content, such as advertisements, based on a user’s personal characteristics is a fundamental practice long prevalent in our system).  Therefore, the providing step falls squarely within the methods of organizing human activity category of the agency’s guidelines. 
Step (C) reciting “receiving a dispute of the ticket from the responsible team as a result of the action, the dispute indicting that the responsible team did not make the human error and specifying one or more reasons for disputing the ticket, wherein the one or more reasons include that another team made the human error” involves at least personal interactions, including following rules or instructions, at least to the extent that the person who provided the notification of the ticket can receive such a dispute of the ticket from the responsible team by merely receiving the dispute via face-to-face or written communication with the responsible team.  Cf. Content Extraction, 776 F.3d at 1345–49; see also CyberSource, 654 F.3d at 
Step (D) reciting “assigning the ticket to the another team for investigation” involves at least personal interactions, including following rules or instructions, at least to the extent that the person receiving the dispute of the ticket can assign the ticket to the another team via face-to-face or written communication with the another team.  Cf. Intellectual Ventures, 792 F.3d at 1367–70.  Therefore, the assigning step falls squarely within the methods of organizing human activity category of the agency’s guidelines.
Lastly, step (E) reciting “storing a completed ticket based on the action . . . , the completed ticket detailing a root cause of the network outage and a performance management strategy for preventing future network outages similar to the network outage” involves at least personal interactions, including following rules or instructions, at least to the extent that a person could store the completed ticket either entirely mentally or in a repository.  Cf. Content Extraction, 776 F.3d at 1345–49 (holding ineligible claims reciting storing information from documents into memory);
Thus, with the exception of generic computer-implementation recited in claim 1, there is nothing in steps (A)-(E) that forecloses the steps from falling squarely within the mental processes and methods of organizing human activity categories of the agency’s guidelines.
For the above reasons, claim 1 as a whole recites mental processes and methods of organizing human activity categories identified in the Revised Guidance.  See Revised Guidance, 84 Fed. Reg. at 52.  Accordingly, claims 1–3 and 7–9 recite an abstract idea.  See Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat. Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014) (explaining 
Claims 10–12 and 16–18
For the above reasons, claim 10 as a whole recite mental processes and certain methods of organizing human activity identified in the Revised Guidance.  See Revised Guidance, 84 Fed. Reg. at 52.  Accordingly, claims 10–12 and 16–18 recite an abstract idea.  
Alice/Mayo Step One, Prong Two
Next, under the Guidance, although claim 1 recites an abstract idea based on these mental processes and certain methods of organizing human activity, the Examiner nevertheless must still determine whether the abstract idea is integrated into a practical application, namely whether claim 1 applies, relies on, or uses the abstract idea in a manner that imposes a meaningful limit on the abstract idea, such that claim 1 is more than a drafting effort designed to monopolize the abstract idea.  See Guidance at 54–55.  To this end, the Examiner (1) identifies whether there are any additional recited elements beyond the abstract idea, and (2) evaluates those elements individually and collectively to determine whether they integrate the exception into a practical application.  See id.
Claims 1–3 and 7–9
Here, the recited “at least one computing unit” is the only recited element beyond the abstract idea, but this additional element does not integrate the abstract idea into a practical application when reading claim 1 as a whole.  Notably, the Examiner finds claim 1 recites an additional element that does not (1) improve the computer itself; (2) improve another technology or technical field; (3) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to claim 1; or (4) transform or reducing a particular article to a different state or thing.  See Guidance, 84 Fed. Reg. at 55 (citing MPEP §§ 2106.05(a)–(c)).  See Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(f)).
Thus, the Examiner determines claims 1–3 and 7–9 are directed to an abstract idea.
Claims 10–12 and 16–18
Here, in addition to the additional element discussed above concerning claim 1, the recited “[o]ne or more non-transitory tangible computer-readable storage media storing computer-executable instructions” is the only recited element beyond the abstract idea, but this additional element does not integrate the abstract idea into a practical application when reading claim 10 as a whole for the same reasons as discussed above concerning claim 1.
Thus, the Examiner determines claims 10–12 and 16–18 are directed to an abstract idea.
Alice/Mayo Step Two
According to the Guidance, only if a claim (1) recites a judicial exception, and (2) does not integrate that exception into a practical application, the Examiner then looks to whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not well-understood, routine, and conventional in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  
Claims 1–3, 7–12 and 16–18
Here, the recited (1) “at least one computing unit”; and (2) “[o]ne or more See Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1368 (Fed. Cir. 2015) (noting that a recited user profile (i.e., a profile keyed to a user identity), database, and communication medium are generic computer elements); Mortg. Grader Inc. v. First Choice Loan Servs., Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (noting that components such an “interface,” “network,” and “database” are generic computer components that do not satisfy the inventive concept requirement); buySAFE v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive.”); see also Spec. ¶¶ 66–74; Fig. 20 (describing generic computer components associated with the disclosed invention).
In conclusion, the additional recited elements—considered individually and as an ordered combination—do not add significantly more than the abstract idea to provide an inventive concept under Alice/Mayo step two.  See Guidance, 84 Fed. Reg. at 56.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449